Citation Nr: 1210659	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  08-26 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for residuals of cold injury to the right upper extremity.

2.  Entitlement to service connection for residuals of cold injury to the left upper extremity.

3.  Entitlement to service connection for residuals of cold injury to the right lower extremity.

4.  Entitlement to service connection for residuals of cold injury to the left lower extremity.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America
WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from January 1951 to January 1954.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Seattle, Washington, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

In August 2010, the Veteran and his wife testified at a Travel Board hearing before a Veterans Law Judge who is no longer employed by the Board.  A transcript of this hearing is associated with the claims file.

In September 2010, the Board remanded this case for further evidentiary development.

In September 2010, the Board dismissed the issue of entitlement to service connection for residuals of cold injury to the right index finger, and denied entitlement to service connection for posttraumatic stress disorder (PTSD) and for bilateral hearing loss.  Because a final Board decision was rendered with regard to these three issues, they are no longer part of the current appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was notified in a January 2012 letter that the Veterans Law Judge who conducted his August 2010 Travel Board hearing is no longer employed by the Board.

The Veteran responded in January 2012 that he wanted to appear at a hearing before a Veterans Law Judge of the Board via video conference at his local RO.  See 38 C.F.R. §§ 3.103(c)(1); 20.700(a) (2011).  He subsequently indicated that he would like to appear for a Travel Board.

Accordingly, the case is REMANDED for the following:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

Schedule the Veteran for a Travel Board hearing at the RO before a Veterans Law Judge.  The Veteran and his representative should be notified by letter of the date, time, and place of that hearing.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

